UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1812



HEARING ASSESSMENT CENTER, INCORPORATED,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-505-JFM)


Submitted:   October 20, 1999          Decided:     November 17, 1999


Before MICHAEL and TRAXLER, Circuit Judges, BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bruce E. Kauffman, Jeffrey L. Forman, KAUFFMAN & FORMAN, Towson,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Allen F. Loucks, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     The Appellant appeals the district court’s order dismissing

this action based on Appellant’s failure to exhaust administrative

remedies.     We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Hearing Assessment Ctr.,

Inc. v. Blue Cross & Blue Shield of Texas, Inc., No. CA-99-505-JFM

(D. Md. May 26, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2